 1   BRUCE A. KILDAY, S.B. #66415
       Email: bkilday@akk-law.com
 2   GOKALP Y. GURER, S.B. #311919
 3      Email: ggurer@akk-law.com
     ANGELO, KILDAY & KILDUFF, LLP
 4   Attorneys at Law
     601 University Avenue, Suite 150
 5   Sacramento, CA 95825
 6   Telephone: (916) 564-6100
     Telecopier: (916) 564-6263   Protected Materials
 7
     Attorneys for Defendants CITY OF CITRUS HEIGHTS (also sued erroneously herein as CITY
 8   OF CITRUS HEIGHTS POLICE DEPARTMENT), JORDAN RINEK, ERIC DIAS, KANE
 9   KISSAM, WILLIAM DUNNING, VALENTIN ZAZHITSKIY, JEREMY HATCHELL, and
     JASON FRITZ
10
                                     UNITED STATES DISTRICT COURT
11
12                                 EASTERN DISTRICT OF CALIFORNIA

13   JAMES NELSON, an individual,                       )     Case No.: 2:18-cv-00501-TLN-DB
                                                        )
14
                                       Plaintiff,       )     STIPULATION AND ORDER
15                                                      )     MODIFYING THE INITIAL PRETRIAL
                             vs.                        )     SCHEDULING ORDER
16                                                      )
17   CITY OF CITRUS HEIGHTS, et al.,                    )
                                                        )
18                                     Defendants.      )
                                                        )
19                                                      )
20           COMES NOW THE PARTIES by and through their respective counsel and subject to the
21   approval of this Court, hereby stipulate and respectfully request to modify and extend by 60 days
22   the following deadlines set forth in this Court’s Initial Pretrial Scheduling Order of March 8,
23   2018 (Court’s Docket No. 3):
24       •   That the non-expert discovery deadline currently set for December 31, 2018 be moved to
25           March 1, 2019;
26       •   That the expert witness designation deadline currently set for March 1, 2019 be moved to
27           April 30, 2019;
28       •   That the supplemental expert witness designation deadline currently set for April 1, 2019

                                                        -1-
             STIPULATION AND ORDER MODIFYING THE INITIAL PRETRIAL SCHEDULING ORDER
 1          be moved to May 30, 2019; and
 2      •   That the dispositive motion filing deadline currently set for July 1, 2019 be moved to
 3          August 28, 2019;
 4          The parties stipulate to and request this modification of the Initial Pretrial Scheduling
 5   Order as to the discovery cut-off, expert witness disclosures, and dispositive motion deadline for
 6   the following reasons, which constitute Good Cause pursuant to Section IX of the Initial Pretrial
 7   Scheduling Order and FRCP 16(b):
 8          1.      The parties are in the process of scheduling depositions, and have encountered
 9   obstacles in arranging for Plaintiff’s deposition because he is currently incarcerated in the
10   Sacramento County Jail. Defendants may need to obtain a court order granting permission to
11   take Plaintiff’s deposition at the jail, and therefore need additional time to make arrangements.
12          2.      Further, Plaintiff has noticed eight officer depositions, and given the holiday
13   season and the officers’ varying and fluid work schedules, Defendants have encountered
14   obstacles in coordinating the depositions of the eight officers prior to the discovery cut-off.
15          3.      In addition to deposition scheduling, the parties have been in the process of
16   completing written discovery. Plaintiff has served and Defendants have responded to extensive
17   written discovery and document requests (over 350 total requests). Preparation of the responses
18   required numerous and lengthy meetings with all of the defendant officers as well as upper
19   management with the Citrus Heights Police Department, which spanned several months.
20          4.      Document production by Defendants is still in process, and counsel for Plaintiff
21   has indicated that there may be need for a motion to compel. Further, Defendants recently
22   served written discovery, and depending on Plaintiff’s responses and production, Defendants
23   may need time to bring a motion to compel, as well.
24          5.      The Complaint alleges significant injuries and medical treatment, and counsel for
25   Defendants are still in the process of obtaining Plaintiff’s medical records. Further, counsel will
26   need time to analyze Plaintiff’s medical records, as well as schedule an IME, prior to obtaining
27   expert opinions in this case.
28          The parties are optimistic that the new dates for discovery cut-off, expert witness

                                                     -2-
            STIPULATION AND ORDER MODIFYING THE INITIAL PRETRIAL SCHEDULING ORDER
 1   disclosures, and dispositive motion filing will provide the parties with adequate time to complete
 2   discovery and file dispositive motions. Additionally, the additional time to complete discovery
 3   and develop facts will provide time for the parties to engage in meaningful settlement
 4   negotiations.
 5           Further, and significantly, the proposed modifications to the Initial Pretrial Scheduling
 6   Order do not change any existing dates for trial or pretrial conference, as trial has not yet been
 7   set in this case.
 8           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 9    Dated: December 13, 2018                         ANGELO, KILDAY & KILDUFF, LLP
10                                                         /s/ Gökalp y. Gürer
11                                                     By:_________________________________
                                                          BRUCE A. KILDAY
12                                                        GÖKALP Y. GÜRER
                                                          Attorneys for Defendants
13
14    Dated: December 11, 2018                         MAYALL HURLEY, P.C.
15                                                            /s/ William J. Gorham, III (as
                                                              authorized on 12/11/18)
16                                                     By:_________________________________
17                                                        WILLIAM J. GORHAM III
                                                          Attorney for Plaintiff
18
19    Dated: December 11, 2018                         LAW OFFICES OF MARK A. THIEL
20                                                       /s/ Mark A. Thiel (as authorized on 12/11/18)
21                                                     By:_________________________________
                                                          MARK A. THIEL
22                                                        Attorney for Plaintiff
23
24
25
26
27
28

                                                    -3-
             STIPULATION AND ORDER MODIFYING THE INITIAL PRETRIAL SCHEDULING ORDER
 1                                            ORDER
 2         It is ordered that:
 3         Non-expert discovery deadline be moved to March 1, 2019.
 4         Expert witness designation deadline be moved to April 30, 2019.
 5         Supplemental expert witness designation deadline be moved to May 30, 2019.
 6         Deadline to file dispositive motions be moved to August 22, 2019.
 7
 8   IT IS SO ORDERED.
 9   Dated: December 18, 2018
10
11
12
                                  Troy L. Nunley
13                                United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -4-
           STIPULATION AND ORDER MODIFYING THE INITIAL PRETRIAL SCHEDULING ORDER
